Citation Nr: 0807505	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Diego, California.  


FINDING OF FACT

The veteran does not have a right knee condition that was 
caused or aggravated by his service, or as the result of a 
service-connected condition.


CONCLUSION OF LAW

A right knee condition was not caused or aggravated by 
service, or by a service-connected condition.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for certain diseases, to include arthritis, when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision. 71 Fed. Reg. 52,744 (Sept. 
7, 2006).  Since VA has been complying with Allen since 1995, 
the regulatory amendment effects no new liberalization or 
restriction in this appeal.  

Service connection is currently in effect for a left knee 
condition, tinnitus, and bilateral hearing loss.  

The veteran's service medical records do not show any 
treatment for right knee symptoms, or a diagnosis of a right 
knee disorder.  The veteran's separation examination report, 
dated in April 1967, shows that his lower extremities were 
clinically evaluated as normal. 

As for the post-service medical evidence, it consists of non-
VA reports, dated between 2004 and 2006, and a VA fee-basis 
examination report from J.K.S., M.D., dated in January 2007.  
This evidence shows that in November 2006, the veteran 
received treatment for right knee symptoms, with an apparent 
diagnosis of arthritis.  These reports show that he received 
treatment for left knee symptoms prior to that time.  The 
Board further notes that the January 2007 examination report 
from Dr. J.K.S. does not contain a diagnosis, or an 
etiological opinion, related to the right knee, providing 
evidence against this claim.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that the veteran ever 
treated for right knee symptoms and that a right knee 
disorder was not noted upon separation from service.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  Furthermore, the first evidence of 
the claimed conditions is found, at the earliest, in the 
aforementioned November 2006 report.  Therefore, the earliest 
medical evidence of the claimed condition comes at least 38 
years after separation from active duty service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Furthermore, there is no competent evidence showing that the 
veteran has a right knee condition that is related to his 
service, to include as caused (or aggravated by) a service-
connected condition.  

The post-service medical records fail to indicate any 
association between the disorder before the Board and the 
service connected disorder in any way, providing highly 
probative evidence against this claim.  There is simply no 
medical record indicating any association between the left 
and right knee disorders.  The statement of Dr. "C.R.", who 
makes no reference to a right knee problem while addressing 
the left knee disorder in December 2004, also fails to 
indicate there is a connection between the two problems. 

Finally, there is no medical evidence to show that right knee 
arthritis was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that a right 
knee condition was caused by service that ended in 1967, or, 
in the alternative, that it was caused or aggravated by a 
service-connected condition.  In this case, when the 
veteran's service medical records (which do not show that he 
was treated for right knee symptoms), and his post-service 
medical records are considered (which indicate that the 
earliest relevant evidence is dated no earlier than 2006, and 
which does not contain competent evidence of a nexus between 
the claimed conditions and the veteran's service, or a 
service-connected condition), the Board finds that the 
medical evidence outweighs the veteran's contentions that he 
has a right knee condition that is related to his service, or 
to a service-connected condition.  



Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in April 2004, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claim.  The many page VCAA 
notice letter complied with the requirement that the notice 
must precede the adjudication.  Mayfield v. Nicholson 
(Mayfield II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as non-VA medical 
records.  

The veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show that 
the veteran was ever treated for right knee symptoms during 
service, which ended in 1967.  There are no relevant post-
service medical treatment records dated prior to 2006, and 
there is no competent evidence to show that the veteran has a 
right knee condition that is related to his service, or a 
service-connected condition.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See 
also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board 
finds that the service and post-service medical record 
provides evidence against this claim, failing to indicate a 
connection, in any way, between the two conditions.  The 
Board therefore concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for a right knee condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


